Citation Nr: 1637836	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-30 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from April through December of 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Testimony from the Veteran and his daughter was received during an August 2015 Board hearing.  A transcript of that testimony is associated with the claims file.

In November 2015, the Board determined that new and material evidence was received to reopen the Veteran's claim; however, remanded the substantive service connection issue for further development, to include:  obtaining records for additional treatment identified by the Veteran; affording the Veteran a VA examination of his lower extremities; and, readjudication of the issues on appeal by the Agency of Original Jurisdiction (AOJ).  The ordered development has been performed.  The matter now returns to the Board for de novo review.

This appeal also initially included a petition to reopen a previously denied claim for service connection for bilateral knee disabilities.  That issue has been adjudicated fully and favorably in the Board's November 2015 decision and remand and also in a February 2016 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C.  Accordingly, there remain no issues concerning the Veteran's bilateral knee disabilities remaining currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As alluded to above, service connection for arthritis in both knees has been granted to the Veteran.  Still, the Veteran maintains his appeal concerning the issue of his entitlement to service connection for a bilateral leg disability.  To that end, the Board must consider whether the evidence shows the existence of other lower extremity disorders that are related etiologically to his active duty service or his service-connected bilateral knee arthritis.

Records for VA treatment show that the Veteran has had a recurrent gout condition that affects his lower extremities and which was treated in January 2001 and from June through July of 2014.  Also, August 2015 private treatment records from Dr. D.G.A. reflects that the Veteran was diagnosed with a left lower extremity radiculopathy that was manifested by pain that radiated from his left buttock and hip down to his left posterior thigh.

The Veteran underwent a VA examination of his lower extremities in January 2016.  At that time, the examiner provided a negative nexus opinion concerning the Veteran's left lower extremity radiculopathy.  The examiner did not, however, offer an opinion as whether the Veteran's gout condition is attributable to his active duty service or bilateral knee disabilities.

The claims file should be returned to the same VA examiner who conducted the January 2016 VA examination of the Veteran's lower extremities.  The examiner should be asked to review the claims file again and to provide an addendum in which he expresses an opinion as to whether the Veteran's gout condition (noted in VA treatment records dated January 2001, June 2014, and July 2014) are related etiologically to the Veteran's active duty service or service-connected bilateral knee disabilities.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the same VA examiner who performed the previous January 2016 VA examination of the Veteran's lower extremities and ask that he review it.  The examiner should note that the Veteran has a recurrent gout condition in his lower extremities (noted in VA treatment records dated January 2001, June 2014, and July 2014).

Ask the examiner to provide a typewritten addendum report in which he provides opinions as to:

	(a) whether it is at least as likely as not (i.e., a 50 	percent or greater probability) that the Veteran's 	recurrent gout condition was caused by an injury or 	event that occurred during the Veteran's active duty 	service, to include his in-service left knee and leg 	injury; and

	(b) whether it is at least as likely as not that the 	Veteran's recurrent gout condition was caused or 	aggravated by his service-connected knee disabilities.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinion without resorting to speculation, he should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the examiner who performed the January 2016 VA examination is unavailable, then the claims file should be forwarded to a new VA examiner for his or her review and opinions as to the questions posed above.  That examiner should provide the requested opinion and detailed rationale in a typewritten report.
 
2.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a bilateral leg disability should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

